Appeal by the defendant from two judgments of the County Court, Nassau County (Baker, J.), both rendered June 24, 1987, convicting him of attempted criminal possession of a forged instrument in the second degree, under S.C.I. No. 64643, and attempted forgery in the second degree (two counts) under S.C.I. No. 64644, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We find no merit to the defendant’s contention that the sentences imposed by the County Court were unduly harsh or excessive, nor do we find any basis for appellate modification (see, People v Suitte, 90 AD2d 80).
In addition, the defendant requests that this court modify his judgment of conviction under S.C.I. No. 64643 to accurately reflect that he pleaded guilty to attempted criminal possession of a forged instrument in the second degree. It is specifically argued that at sentencing, the County Court stated that the defendant had pleaded guilty to criminal possession of a forged instrument in the second degree. However, a review of the sentencing minutes indicates that the County Court’s use of the word "attempted” applied to all the offenses for which the defendant had entered a guilty plea. In addition, the order of commitment accurately sets forth that the defendant pleaded guilty to the crime of attempted criminal possession of a forged instrument in the second degree. Accordingly, we need not amend the judgment with respect to that convic*578tion. Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.